604 So.2d 844 (1992)
Anthony Lee DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 91-02748.
District Court of Appeal of Florida, Second District.
July 1, 1992.
Rehearing Denied September 15, 1992.
James Marion Moorman, Public Defender, and Deborah K. Brueckheimer, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Sue R. Henderson, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
We affirm defendant's sentence imposed after the revocation of his probation with the following exceptions. First, probation conditions 6, 10, 15, 19, and 23 are stricken because they were not orally pronounced at the sentencing hearing. See Tillman v. State, 592 So.2d 767 (Fla. 2d DCA 1992). Second, condition 4, which requires the defendant to obtain the consent of his probation officer to possess any firearm is stricken. See Beckner v. State, 604 So.2d 842 (Fla. 2d DCA 1992) (a convicted felony may not lawfully own or possess a firearm). Third, we remand for the trial court to determine, and strike from defendant's extended probationary period for his grand theft conviction, any amount of probation in excess of the statutory maximum. See Servis v. State, 588 So.2d 290 (Fla. 2d DCA 1991).
Remanded for resentencing in accordance with this opinion. Otherwise affirmed.
LEHAN, C.J., and RYDER and PATTERSON, JJ., concur.